Citation Nr: 0724153	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  03-12 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether the veteran filed a timely substantive appeal to 
a December 2001 rating decision in the matter of entitlement 
to service connection for hypertension.  

2.  Whether the veteran filed a timely substantive appeal to 
a December 2001 rating decision in the matter of entitlement 
to service connection for headaches.  

3.  Whether the veteran filed a timely substantive appeal to 
a December 2001 rating decision in the matter of entitlement 
to service connection for sprain/tendonitis of the left 
ankle.  

4.  Whether the veteran filed a timely substantive appeal to 
a December 2001 rating decision in the matter of entitlement 
to service connection for hearing loss.  

5.  Whether the veteran filed a timely substantive appeal to 
a December 2001 rating decision in the matter of entitlement 
to service connection for a respiratory disorder as due to an 
undiagnosed illness.  

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

7.  Entitlement to service connection for residuals of 
Persian Gulf War (PGW) Syndrome with exposure to toxins to 
include Sarin and Cyclosarin.  

8.  Entitlement to an initial rating in excess of 10 percent 
for fibromyalgia.  

9.  Entitlement to an initial rating in excess of 10 percent 
for chronic fatigue.  

10.  Entitlement to an initial rating in excess of 10 percent 
for dysthymic disorder.  


REPRESENTATION

Appellant represented by:	M. C. Trivette, Agent


WITNESSES AT HEARINGS ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to June 
1982 and from November 1990 to July 1991, to include service 
in Saudi Arabia.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

Appellant and her husband appeared at a hearing before a 
Veterans Law Judge in Washington, D.C., in April 2006.  At 
that time testimony was taken on issues 6-10 on the title 
page.  Testimony was also taken, as to the merits on issues 
1-5 on the title page.  Subsequently, a question concerning 
timeliness of a substantive appeal on issue 1-5 was raised.  
Appellant was provided a letter from the Board concerning 
this matter and a Travel Board hearing was requested.  That 
hearing was subsequently held.  As otherwise set forth 
herein, a decision on issues 1-5 will be entered.  Other 
issues are remanded.  At the time of a final decision on 
those issues, both Veterans Law Judges who conducted hearings 
will be involved.  Testimony on the first 5 issues was before 
only the undersigned, and so those issues are decided by a 
single judge accordingly.

In March 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  Testimony and 
statements at the hearing have been construed as raising the 
issue of entitlement to a total rating due to individual 
unemployability due to service-connected disabilities.  This 
issue has not been certified or developed for appellate 
consideration.  This matter is referred to the RO for such 
further action as is deemed appropriate  

The following issues are addressed in the REMAND portion of 
the decision below and REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.: entitlement to 
service connection for PTSD, entitlement to service 
connection for residuals of Persian Gulf War Syndrome with 
exposure to toxins to include Sarin and Cyclosarin, 
entitlement to initial ratings in excess of 10 percent for 
chronic fatigue, fibromyalgia, and dysthymic disorder.  


FINDINGS OF FACT

1.  A December 2001 rating decision denied service connection 
for hypertension, headaches, sprain/tendonitis of the left 
ankle, hearing loss, and respiratory disorder as due to an 
undiagnosed illness.  Notice of this decision was issued on 
January 2, 2002.  

2.  A Notice of Disagreement (NOD) was received in February 
2002; and a Statement of the Case (SOC) was issued on March 
12, 2002.  

3.  The cover letter that was mailed with the SOC advised the 
veteran that to perfect her appeals in the above matters she 
had to submit a substantive appeal within 60 days or within 
the remained, if any, of the one year period following date 
of notification of the rating decision appealed.  

4.  A statement by the veteran was received on September 10, 
2002, but it pertained to other issues and did not mention 
the issues of hypertension, headaches, a left ankle disorder, 
hearing loss, or a respiratory disorder.  Additional 
statements regarding these issues were ultimately received on 
May 30, 2003, and July 31, 2003.  However, these documents 
were received after the January 2, 2003 deadline for 
perfecting an appeal with respect to the issues of 
entitlement to service connection for hypertension, 
headaches, a left ankle disorder, hearing loss, or a 
respiratory disorder.  


CONCLUSIONS OF LAW

1.  As the veteran did not timely perfect an appeal seeking 
service connection for headaches, the Board as no 
jurisdiction to address the matter.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 19.30, 20.101, 20.200, 
20.202, 20.302, 20.303 (2006).  

2.  As the veteran did not timely perfect an appeal seeking 
service connection for hypertension, the Board as no 
jurisdiction to address the matter.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 19.30, 20.101, 20.200, 
20.202, 20.302, 20.303 (2006).  

3.  As the veteran did not timely perfect an appeal seeking 
service connection for sprain/tendonitis of the left ankle, 
the Board as no jurisdiction to address the matter.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 19.30, 20.101, 20.200, 20.202, 20.302, 20.303 (2006).  

4.  As the veteran did not timely perfect an appeal seeking 
service connection for hearing loss, the Board as no 
jurisdiction to address the matter.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 19.30, 20.101, 20.200, 
20.202, 20.302, 20.303 (2006).  

5.  As the veteran did not timely perfect an appeal seeking 
service connection for a respiratory disorder as due to an 
undiagnosed illness, the Board as no jurisdiction to address 
the matter.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 19.30, 20.101, 20.200, 20.202, 20.302, 20.303 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), does not apply in the 
instant case.  At issue in this case is the timeliness of the 
veteran's substantive appeal pertaining to the issues of 
service connection for hypertension, headaches, 
sprain/tendonitis of the left ankle, hearing loss, and a 
respiratory disorder as due to an undiagnosed illness.  The 
facts as to the date of receipt of the substantive appeal are 
not in dispute.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the interpretation 
of a statute is dispositive of the issue on appeal, neither 
the duty to assist nor the duty to notify provisions of the 
VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 
(2000).

Nonetheless, the March 2002 cover letter to the SOC regarding 
the issues on appeal, notified the veteran of the time 
requirements for filing a substantive appeal as to these 
claims.  An August 2006 letter informed her she had not 
complied with these time limits and told her how he could 
appeal the determinations that her appeal as to these issues 
was untimely.  Additionally, at the March 2007 hearing, it 
was noted that these were issues were to be characterized to 
include whether a timely substantive appeal had been filed.  

As these appeals require a strictly legal determination, 
there is no reasonable possibility that further notification 
or assistance to the veteran would aid in substantiating her 
claims; a remand for such development is, therefore, not 
warranted.  38 U.S.C.A. § 5103A.  The evidentiary record in 
the matter of timeliness is complete; the critical facts are 
determined by what was already received for the record (and 
when). 

Factual Background, Legal Criteria, and Analysis

An appeal consists of a timely filed NOD in writing, and 
after a SOC has been furnished, a timely filed Substantive 
Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

A Substantive Appeal must either indicate that all of the 
issues presented in applicable SOCs and supplemental SOCs are 
being appealed or must specify the particular issues being 
appealed.  It should also set out specific arguments related 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination being appealed.  
38 C.F.R. § 20.202.  The substantive appeal must be filed 
within 60 days after mailing of the SOC, or within the 
remainder of the 1 year period from the mailing of 
notification of the determination being appealed.  38 C.F.R. 
§ 20.302.  Extensions of time for filing a Substantive Appeal 
may be granted for good cause.  38 C.F.R. § 20.303.

Questions as to timeliness or adequacy of the Substantive 
Appeal shall be determined by the Board.  The Board may 
dismiss any appeal over which it determines it does not have 
jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.101.

In the instant case, notification of the December 2001 rating 
decision that denied service connection for hypertension, 
headaches, a left ankle disorder, hearing loss, and a 
respiratory disorder was mailed to the veteran's latest 
address of record on January 2, 2002.  The veteran filed a 
timely (received in February 2002) NOD.  

A SOC addressing these matters was mailed to her most recent 
address of record on March 12, 2002.  The cover letter to the 
SOC notified the veteran that to perfect her appeal in these 
matters she had to file a Substantive Appeal; notified her of 
what the Substantive Appeal must contain; advised her of the 
time limits (60 days from mailing of the SOC cover letter or 
1 year from mailing of the notice of the determination 
appealed) for filing the Substantive Appeal; and informed her 
of the requirements for requesting an extension of time to 
file her Substantive Appeal.  38 C.F.R. § 19.30.  
Accordingly, she had until January 2, 2003 (the remainder of 
the one year period following notice of the January 2002 
rating decision) to submit a timely response/Substantive 
Appeal.  She did not request an extension of time to file a 
substantive for good cause.  Instead, she submitted VA Form-
9s on her behalf on May 30, 2003, and July 31, 2003, numerous 
months after the January 2, 2003 deadline.  These VA Form 9s 
listed as her current address the address to which the RO had 
sent all pertinent correspondence.  A prior document of 
September 2002 did not list or discuss these issues, and as 
such, does not constitute a substantive appeal as to this 
issue.

An August 2006 letter from the RO to the veteran notified her 
that her substantive appeal as to the issues on appeal had 
not been timely filed.  At the March 2007 hearing, the 
veteran did not specifically address why she failed to submit 
timely appeals regarding these issues.  Her representative 
argued that all documents were timely filed and should be in 
the claims file.  

The Court has held that in the absence of clear evidence to 
the contrary, the law presumes the regularity of the 
administrative process.  YT v. Brown, 9 Vet. App. 195 (1996); 
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62 (1992)).  The Court specifically 
held that a statement by a claimant, standing alone, is not 
sufficient to rebut the presumption of regularity in RO 
operations.  Here, the record does not contain any evidence, 
such as notification of undeliverable mail, that the veteran 
did not receive the relevant documents in a timely manner or 
that they never left the RO mailroom.  Statements by the 
veteran or her representative alone are insufficient to rebut 
the presumption of regularity in the administrative process.  
YT, 9 Vet. App. at 199.  

Hence, the evidence of record shows the veteran did not 
timely submit a Substantive Appeal as to the issues of 
service connection for hypertension, headaches, 
sprain/tendonitis of the left ankle, hearing loss, or a 
respiratory disorder as due to an undiagnosed illness.  
Consequently, there is no need to address the matter of 
adequacy of the Substantive Appeal under 38 C.F.R. § 20.202.  
Absent a timely Substantive Appeal/VA Form 9 or a timely 
request for an extension of time for submission, the Board is 
without jurisdiction to adjudicate these claims, and the 
appeal in these matters must be dismissed.  38 C.F.R. § 
20.101.  The law and regulations are controlling.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal to establish that the veteran timely filed a 
Substantive Appeal with the denials of service connection for 
hypertension, headaches, sprain/tendonitis of the left ankle, 
hearing loss, or a respiratory disorder as due to an 
undiagnosed illness is denied, and the appeal seeking grants 
of service connection for these conditions is dismissed for 
lack of jurisdiction.  


REMAND

Additional development is necessary regarding the issues of 
entitlement to service connection for PTSD and residuals of 
Persian Gulf War Syndrome with exposure to toxins to include 
Sarin and Cyclosarin, as well as for ratings in excess of 10 
percent for fibromyalgia, chronic fatigue, and dysthymic 
disorder.  

It is noted that service connection is already in effect for 
dysthymic disorder (as related to service-connected 
fibromyalgia and chronic fatigue.  (See the March 2002 rating 
decision.)  Treatment records reflect additional psychiatric 
diagnoses to include PTSD and major depression.  At the most 
recent hearing, the veteran's representative argued that PTSD 
symptoms (lack of sleep, guilt feelings, irritability, social 
isolation) should be considered in rating the veteran's 
psychiatric disability.  It is unclear to the Board whether 
all psychiatric symptoms are part and parcel of the already 
service-connected dysthymia or if they cannot be 
symptomatically dissociated therefrom, in which case there is 
no need to belabor the PTSD issue any further.  This matter 
is in need of further review.  If the symptoms are all rated 
as one disorder, there is no need to further discuss multiple 
service connections for psychiatric disorders variously 
diagnosed.

With regard to the issue of entitlement to service connection 
for residuals of PGW syndrome to include exposure to toxins 
to include Sarin and Cyclosarin, these residuals have not 
been adequately identified.  For example, at the recent 
hearing, statements and testimony were presented reflecting a 
bone disorder was related to this exposure.  Also, it was 
stated that osteoporosis of various joints was due to this 
exposure.  It is unclear as to whether this is related to 
already service-connected fibromyalgia or represents a 
separate bone disorder.  It was also stated at the hearing 
that the veteran was exposed to Mustard gas.  

In general, with regard to PGW disabilities, as well as some 
of the others now claimed, it is possible that if the veteran 
will clarify what disabilities for which she is seeking 
compensation, they may already be legitimately part of that 
for which she already has service connection.  

A contemporaneous examination is necessary to determine 
current severity of symptoms associated with service-
connected chronic fatigue, fibromyalgia, and dysthymic 
disorder.  All manifestations of the disorders should be set 
out.

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(c)(4) (2006).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

The Board recognizes that the VA RO has done an admirable job 
of adjudicating the many disabilities for which service 
connection has already been granted or denied.  However, 
given the current regulations and Court mandates as to due 
process and the need to fully and comprehensively advise a 
veteran as to what is required for disability ratings and 
other matters, the Board finds that additional development 
might be of benefit.  See, i.e., Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

It certainly would not be to the veteran's detriment and 
might provide her with some modicum of reassurance that all 
of the problems she is convinced that she developed in 
service will be addressed in an adequate and appropriate 
fashion.  

In order to afford the veteran with the benefit of all 
available evidence and due process, the case is REMANDED for 
the following action:

1.  The RO/AMC must review the entire file 
and ensure for the issues on appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 5103A 
(West 2002 & Supp. 2006) and 38 C.F.R. § 
3.159 (2006)), as well as VAOPGCPREC 7-2004, 
is fully satisfied.  In particular, VA must 
send the veteran a corrective notice, that 
includes: (1) an explanation as to the 
information or evidence needed to establish 
an effective date, if a higher disability 
rating is granted, as outlined by the Court 
in Dingess/Hartman v. Nicholson, supra, and 
(2) requests or tells the veteran to provide 
any evidence in her possession that pertains 
to her claim.  The claims file must include 
documentation that there has been compliance 
with the VA's duties to notify and assist a 
claimant as set forth in the VCAA as 
specifically affecting the issues on appeal.  

2.  The RO/AMC should contact the veteran 
and request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health care 
providers who have treated her for any of 
the conditions addressed in this remand.  
With any necessary authorization from the 
veteran, the RO/AMC should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran that are 
not currently of record.  All efforts to 
obtain these records must be documented in 
the claims file.  If any records cannot be 
obtained, it should be so stated, and the 
veteran is to be informed of any records 
that could not be obtained.    

3.  Then, the appellant should be 
requested to indicate whether she is 
actually pursuing a claim for PTSD as a 
separate entity from her dysthymia at this 
time, and given the opportunity to combine 
these issues or adjust them as necessary 
for the facts of the situation.  
Thereafter, the RO should develop any 
potentially supporting evidence to the 
logical conclusion.  For instance, if the 
veteran wishes to continue to pursue the 
separate claim for PTSD, she should be 
asked to provide documentation and alleged 
stressors in that regard, and suitable 
research and verification should be 
undertaken by the RO in that regard.  

After the completion of this development 
regarding psychiatric claims to the extent 
possible, the veteran should be scheduled 
for appropriate VA examinations to 
determine the exact nature of claimed 
disabilities herein, both already service-
connected and those for which she is 
continuing to ask for service connection.  

For each examination conducted, the claims 
file must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction of the 
examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made available 
for review in conjunction with the 
examination(s).  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

Specific questions to be addressed on the 
appropriate evaluations include concise 
opinions as to whether it is as likely as 
not (greater or less than 50 percent 
probability) that she has PGW syndrome 
residuals, to include a bone marrow 
disorder and/or osteoporosis of various 
joints, to include the lumbar spine.  The 
examiner should discuss whether any 
residual of PGW syndrome is causally 
related to exposure to toxins to include 
Sarin, Cyclosarin, or Mustard gas.  

As to chronic fatigue, the veteran should 
be scheduled for a VA examination by a 
physician familiar with chronic fatigue 
syndrome in order to determine the extent 
and severity of the service-connected 
condition.  All necessary tests and studies 
should be accomplished. A detailed medical 
history addressing the manifestations of 
chronic fatigue syndrome should be 
obtained.  The examiner should note whether 
the subjective complaints reported by the 
veteran are consistent with the clinical 
findings and the nature of the disability.  
All clinical findings should be reported in 
detail and correlated to a diagnosis(es).

As to the fibromyalgia, the VA examiner 
address whether this condition is 
manifested by widespread musculoskeletal 
pain and tender points, with or without 
associated fatigue, sleep disturbance, 
stiffness, paresthesias, headache, 
irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms that:

a) require continuous medication for 
control; b) are episodic, with 
exacerbations often precipitated by 
environmental or emotional stress or by 
overexertion, but that are present more 
than one-third of the time or; c) are 
constant, or nearly so, and refractory to 
therapy.

Widespread pain means pain in both the 
left and right sides of the body that is 
both above and below the waist, and that 
affects both axial skeleton (i.e. cervical 
spine, anterior chest, thoracic spine, or 
low back) and the extremities.

When examined by VA for psychiatric 
reasons, the psychiatric examiner should 
clarify whether the appellant has any 
mental problems which are not associable 
with the service-connected anxiety 
disorder, and how might that be 
appropriately diagnosed and distinguished, 
if possible.  

The VA psychiatric examiner should assign 
the veteran's service-connected 
psychiatric disorder a numerical code 
under the Global Assessment of Functioning 
(GAF) consistent with the criteria in the 
fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  

Also, the VA psychiatric examiner should 
describe how the symptoms of the veteran's 
service-connected psychiatric disorder 
affect her social capacity, including her 
ability to establish and maintain 
effective work and social relationships.

The veteran should be given adequate 
notice of the requested examinations which 
includes advising her of the consequences 
of failure to report for any exam.  If she 
fails to report for any examination, this 
should be noted in the claims folder and a 
copy of notification(s) of the examination 
should be associated with the claims 
folder.  

4.  After completing the above actions, 
and any other development as may be 
indication by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated based on all pertinent 
components of the claims to include the 
veteran's clarifications as to whether she 
intends to continue to pursue the PTSD 
claim.  If any claim remains denied, a 
comprehensive SSOC should be provided to 
the veteran and her representative.  After 
she and her representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


